{¶ 1} This cause came on for further consideration upon the filing of an application for reinstatement by respondent, Anthony William Greco, Attorney Registration No. 0061582, last known business address in Columbus, Ohio.
{¶ 2} The court now considers its order of November 30, 2005, wherein, pursuant to Gov.Bar R. V(6)(B)(3), the court suspended respondent for a period of two years with 18 months stayed on the condition that respondent complies with his Ohio Lawyers Assistance Program contract and makes restitution as set forth in the order. The court further ordered respondent to be placed on probation for the stayed portion of the suspension. The court finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
{¶ 3} It is ordered that the final 18 months of respondent’s suspension is stayed. Respondent is reinstated to the practice of law in the state of Ohio and placed on probation for a period of 18 months in accordance with Gov.Bar R. V(9) and consistent with the opinion rendered herein on November 30, 2005. It is further ordered that respondent shall continue to comply with his Ohio Lawyers Assistance Program contract.
{¶ 4} It is further ordered that on or before thirty days from the date of this order relator, Disciplinary Counsel, file with the Clerk of this court the name of the attorney who will serve as respondent’s monitor, in accordance with Gov.Bar R. V(9). It is further ordered that at the end of respondent’s probationary period, the relator file with the Clerk of this court a report indicating whether respondent, during his probationary period, complied with the terms of the probation.
{¶ 5} It is further ordered that on or after 18 months from the date of this order, respondent may apply for termination of probation as provided in Gov.Bar R. V(9). It is further ordered that respondent’s probation shall not be terminated until (1) respondent files an application for termination of probation in compliance with Gov.Bar R. V(9)(D); (2) respondent complies with this and all other orders issued by this court; (3) respondent complies with the Rules for the Government of the Bar of Ohio; (4) relator files with the Clerk of this court a *1230report indicating that respondent complied with the terms of the probation; and (5) this court orders that the probation be terminated.
{¶ 6} IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
{¶ 7} For earlier case, see Disciplinary Counsel v. Greco, 107 Ohio St.3d 155, 2005-Ohio-6045, 837 N.E.2d 369.
Moyer, C.J., Resnick, Pfeifer, Lundberg Stratton, O’Connor, O’Donnell and Lanzinger, JJ., concur.